Broyles, C. J.
1. “Hinder repeated rulings of tlie Supreme Court and of this court the striking of a plea of former jeopardy, filed by the accused in a criminal case, is not a final judgment within the meaning of section 6138 of the Civil Code of 1910 [Code of 1933, § 6-701], and ai direct hill of exceptions assigning error upon the judgment striking the plea is prematurely brought and must be dismissed. Vaughn v. State, 38 Ga. App. 438 (144 S. E. 223), and cit. See also English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292), and cit.” Denmark v. State, 41 Ga. App. 470 (153 S. E. 430); Blackwell v. State, 46 Ga. App. 830 (169 S. E. 507); Hightower v. State, 22 Ga. App. 276 (95 S. E. 873); Giles v. State, 34 Ga. App. 201 (129 S. E. 12); Bazemore v. State, 35 Ga. App. 570 (134 S. E. 335); McElroy v. State, 123 Ga. 546 (51 S. E. 596); Thurmond v. State, 59 Ga. App. 333 (200 S. E. 807).
2. In the bill of exceptions in the instant case the sole assignment of error is upon the judgment overruling the defendant’s plea of former jeopardy, no exception having been taken to the final judgment. This court is without jurisdiction to entertain the bill of exceptions. Blackwell v. State, supra.

Writ of error dismissed.


Muclntyre and Guerry, JJ., concur.